DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 10-12, 17-19, 23-25, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,303,224. Although the claims at issue are not identical, they are not patentably distinct from each other because as the claims are properly read in light of the specification, one of ordinary skill in the art would recognize the claims are drawn to the same invention whereby differences in claim language amount to little more than differences in claim scope as regard design differences not otherwise affecting the invention or its patentability.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 17, 18, 23-25, and 27-29 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,821,069 to Ikuta.
As regards claim 17, reference teaches limitations for an "anchor assembly for walls" - as shown in Fig 1 for example, "comprising at least one strap member" -including 4,5, “provided with a spring member” – One of ordinary skill in the art would recognize that the living hinge structure at 5 inherently anticipates broad limitation due to material and geometry as well known in the art, "a toggle member pivotally mounted to said strap member" -including 2, "and a locking member slidable along said strap process of using, defined by steps and that the disclosed wall/material and hole therein are not claimed as part of the invention. The invention is a product wherein its patentability is defined by its claimed structure.  While functional language is not ignored, it often results in broad limitations where particular structure of the claimed invention is not clearly defined and required as part of the claimed invention, "being displaceable between first and second positions thereof, wherein in said first position said first end of said toggle member is located between the In re Hutchison, 69 USPQ 138.  Below, the toggle member is shown at about 90 degree angle relative to the central axis of the hole through the wall :

    PNG
    media_image1.png
    357
    360
    media_image1.png
    Greyscale

 Reference teaches further limitations of “said locking member being adapted to be displaced along said strap member and towards the wall and said toggle member, whereby once the anchor Is installed, said locking member and said toggle member are connected by a distal section of said strap member and imprison the wall by abutting opposed sides thereof, said toggle member being adapted to be engaged by a fastener introduced through said locking member and through the hole in the wall” - In view of the prior art disclosure, one of ordinary skill in the art would recognize the prior art arrangement is inherently adapted, configured, capable, and otherwise intended of functioning with unclaimed elements such as a wall having a suitable hole as recited. Reference explicitly discloses the broadly-recited functional limitation and including the unclaimed 'fastener’ -17,
As regards claim 18, reference teaches further limitations of “said cutting end defines a pointed tip” - as shown.

As regards claim 24, reference teaches further limitations of ‘locking means are provided for preventing said locking member from being displaced away from said toggle member - prior art teeth structure is substantially the same as structure disclosed corresponding to the limitation, performs the recited function and is in all ways equivalent for the recited function due to explicitly disclosed geometry.
As regards claim 25, reference teaches further limitations of “wherein, once said locking member and said toggle member imprison the wall by abutting the opposed sides of the wall, a proximal section of said strap member located forwardly of said locking member Is adapted to be removed” - one of ordinary skill In the art would recognize the prior art structure is inherently capable of function as recited particularly in view of explicit disclosure of same.
As regards claim 27, reference teaches further limitations of “the spring member is adapted to be biasedly engaged by the toggle member when in the first position" -as shown and described.
As regards claim 28, reference teaches further limitations of “the spring member is located at a distal end of the strap member” - as shown and described.
As regards claim 29, the living hinge ‘spring’ structure of the prior art is shown to be located at a distal end of the strap member as claimed.



Allowable Subject Matter
At least due to double-patenting rejections, no allowable subject matter is indicated at this time although it should be noted that claims 1-7, 10-13, and 19 are not otherwise rejected in view of the prior art.

Response to Arguments
Applicant's arguments have been fully considered and rejections withdrawn wherever possible, but not all arguments are persuasive. 
Argument that “Applicant has herein amended independent claim 17 in order to define that the spring member is part of the strap member” is not consistent with broad limitation stating that “the strap member (is) provided with a spring member” wherein no particular engagement, contact, connection, or other geometry is clearly defined by broad limitation of “provided with”.  
Argument that prior art does not teach the toggle member being angled to an (unclaimed) hole in the wall, i.e., ‘an axis’ of the hole is not persuasive in view of the prior art’s disclosure wherein the toggle is shown to be at about a 90 degree angle relative to a central longitudinal axis of the (unclaimed hole) in the wall.
Argument that structural limitations of claim 17 overcome rejection are addressed in greater detail herein above but essentially, it is examiner’s position that one of ordinary skill in the art would recognize that the prior art edge structure is inherently capable to cut through soft friable material (even if not explicitly shown or described) and that the claim does not clearly define any further structure relating to capability to cut that might be relied on to patentably distinguish from the well known structure of the 
Contrary to Applicant’s argument, there is no requirement for prior art to describe or illustrate the toggle end (10) of the prior art being used in/for a step in a process of using, i.e., cutting a hole in an unclaimed wall.  The claimed invention is a product wherein patentability is long accepted as being dependent upon the claimed structure distinguishing from the structure of prior art.  The claimed invention does not include or require a wall, a hole, or the toggle member cutting a hole in a wall.  In this case, broad recitation of ‘cutting end’ does not distinguish from the well known structure of the prior art.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
As noted in greater detail herein above, functional recitations relating to intended use with unclaimed elements often result in broad limitations. If prosecution is structure of the broadly-recited ‘cutting end’ or ‘spring’ or geometry related to the bending angle of the toggle relative to the strap for example that Applicant believes is not taught by the prior art.  This suggestion should not however be interpreted as an indication of allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677